Citation Nr: 1424478	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1984 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) (Regional Office) in St. Petersburg, Florida that, in pertinent part, found that new and material evidence had not been submitted to reopen a service connection claim for a thoracic spine disorder.

The Veteran provided testimony at the RO before the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing is in the Veteran's claims folder.

In a December 2009 decision, the Board found that, subsequent to a final January 2002 RO decision, new and material evidence had been received to reopen the claim of service connection for a thoracic spine disorder, and the Board remanded the claim for additional development.  That development was completed, and the case was returned to the Board for appellate review. 

The Board denied the claim in August 2010.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veteran Claims (Court).  In March 2011, both the Veteran and the Secretary of VA submitted a Joint Motion to Vacate and Remand (Joint Motion) the August 2010 decision and remanded the claim to the Board for adjudication consistent with the Joint Motion instructions.

In response to the March 2011 Joint Motion, the Board remanded the claim in August 2011 for an additional opinion from the examiner who provided a VA opinion in March 2010 based on all of the evidence on file.  An additional opinion was obtained in August 2011 and added to the claims file.

The Board denied the claim once again in July 2012.  The Veteran appealed the Board's denial to the Court.  The parties submitted a Joint Motion and in August 2013, the Court vacated the July 2012 Board decision and remanded the claim for adjudication consistent with the Joint Motion instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a hearing before the Board.

In May 2014, the Veteran requested that he be scheduled for a Travel Board hearing so that he can present evidence regarding his thoracic spine disorder.  Given the passage of time since the initial hearing, the Board concludes that good cause exists to order a second hearing.

The Veteran is advised that it cannot be guaranteed that his second hearing on the issue of service connection for a thoracic spine disorder will be before the undersigned Veterans Law Judge who conducted his Board hearing in 2007. 

This is relevant because the law requires that when two separate Veterans Law Judges conduct hearings on the same issue, a panel of three Veterans Law Judges must convene to reach the ultimate decision in the case.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  However, an appellant is not required to have a hearing with all three Veterans Law Judges.  Thus, the Veteran is apprised that if he does not wish to appear for a third hearing, he should so inform the VLJ conducting the upcoming Board hearing of this fact (or withdraw his request for a second hearing on the same subject).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate steps necessary to schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



